



COURT OF APPEAL FOR ONTARIO

CITATION: Markham (City) v. AIG Insurance
    Company of Canada, 2021 ONCA 488

DATE: 20210706

DOCKET: M52381 (C67455)

Doherty, Brown and Thorburn
    JJ.A.

BETWEEN

The Corporation of the City of
    Markham

Applicant (Respondent in Appeal)

and

AIG
    Insurance Company of Canada

Respondent (Main Application/Appellant)

BETWEEN

AIG
    Insurance Company of Canada

Applicant (Appellant)

and

Lloyds
    Underwriters and The Corporation of the City of Markham

Respondents (Counter-Application/Respondents
    in Appeal)

David G. Boghosian and Shaneka Shaw
    Taylor, for the Corporation of the City of Markham and Lloyds Underwriters

Marcus B. Snowden and Sébastien A.
    Kamayah, for AIG Insurance Company of Canada

Heard: in writing

REASONS FOR DECISION

[1]

The respondents (moving parties on the motion)
    moved for a reconsideration of a decision released by this court some 15 months
    ago. There is no merit to the motion.

[2]

The respondents seek to re-argue
a legal
    argument they made and lost on the appeal 15 months ago. In addition to simply
    repeating the argument made on appeal, the respondents contend they have a
    better argument now because of subsequent decisions of this court, which they
    say are inconsistent with the reasons in this case and support their argument.

[3]

The finality principle would have little, if any, value if a party could
    move for reconsideration whenever subsequent decisions provided additional
    ammunition for argument. When a party believes this court has erred in law, a
    motion for leave to appeal to the Supreme Court of Canada is the appropriate
    forum in which to make that argument. In fact, the respondents did just that.
    Unfortunately, for them, their application for leave to appeal to the Supreme
    Court of Canada was dismissed. Presumably, the respondents raised the same
    arguments they now seek to raise on the motion for reconsideration.

[4]

A reconsideration of a decided appeal is seldom granted and only in circumstances
    which are clearly articulated in the controlling case law. None of those
    circumstances have any application here.

[5]

The motion for reconsideration is dismissed. No
    further motion for reconsideration may be brought without leave of the court.

[6]

The appellants (responding parties on the
    motion) are entitled to their costs. The parties shall exchange written
    submissions on costs of no more than three pages each within 10 days and file
    those submissions with the court.

Doherty J.A.

David Brown J.A.

J.A. Thorburn J.A.


